25 F.3d 1049NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.SPECIAL TOUCH INTERIORS, INC., and Renaissance Interiors,Inc., a Joint Venture, Respondent.
No. 94-5367.
United States Court of Appeals, Sixth Circuit.
May 17, 1994.

Before:  SUHRHEINRICH and DAUGHTREY, Circuit Judges;  and KRUPANSKY, Senior Circuit Judge.


1
This cause was submitted upon the application of the National Labor Relations Board for summary entry of a judgment against Respondent, Special Touch Interiors, Inc., and Renaissance Interiors, Inc., A Joint Venture, its officers, agents, successors, and assigns, enforcing its order dated September 11, 1992, in Case No. 7-CA-32715, and the Court having considered the same, it is hereby


2
ORDERED AND ADJUDGED by the Court that the Respondent, Special Touch Interiors, Inc., and Renaissance Interiors, Inc., A Joint Venture, its officers, agents, successors, and assigns, shall:

1. Cease and desist from:

3
(a) Laying off or discharging employees because they have filed grievances or engaged in other union or protected concerted activities.


4
(b) In any like or related manner interfering with, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act (hereinafter called the Act).


5
2. Take the following affirmative action necessary to effectuate the policies of the Act:


6
(a) Offer employee John Thompson immediate and full reinstatement to his former job or, if that job no longer exists, to a substantially equivalent position, without prejudice to his seniority or any other rights or privileges that he previously enjoyed, and make Thompson whole for any loss of earnings and other benefits suffered as a result of the discrimination against him in the manner set forth in the remedy section of the Judge's decision.


7
(b) Post at its facility in Detroit, Michigan, copies of the attached notice marked "Appendix."   Copies of the notice, on forms provided by the Regional Director for Region 7 of the National Labor Relations Board (Detroit, Michigan), after being signed by the Respondent's authorized representative, shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted.  Reasonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced or covered by any other material.


8
(c) Remove from its files any reference to the unlawful discharge of John Thompson and notify Thompson in writing that this has been done and that the discharge will not be used against him in any way.


9
(d) Notify the said Regional Director, in writing, within 20 days from the date of this Judgment, what steps the Respondent has taken to comply.

APPENDIX
NOTICE TO EMPLOYEES

10
POSTED PURSUANT TO A JUDGMENT OF THE UNITED STATES COURT OF


11
APPEALS ENFORCING AN ORDER OF THE NATIONAL LABOR

RELATIONS BOARD
An Agency of the United States Government

12
The National Labor Relations Board has found that we violated the National Labor Relations Act and has ordered us to post and abide by this notice.


13
WE WILL NOT lay off or discharge you because you have filed grievances with District Council No. 22.  International Brotherhood of Painters and Allied Trades of the United States and Canada.  AFL-CIO, or because you have engaged in other union or protected concerted activities.


14
WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed to you by Section 7 of the Act.


15
WE WILL offer John Thompson immediate and full reinstatement to his former job or, if that job no longer exists, to a substantially equivalent position, without prejudice to his seniority or any other rights or privileges previously enjoyed and WE WILL make John Thompson whole, with interest, for any loss of earnings and other benefits resulting from his discharge.


16
WE WILL notify John Thompson that we have removed from our files any reference to his discharge and that his discharge will not be used against him in any way.

SPECIAL TOUCH INTERIORS, INC., AND
RENAISSANCE INTERIORS, INC., A
JOINT VENTURE

17
/s/ (Employer)

Dated __________
By __________ (Representative)(Title)

18
This is an official notice and must not be defaced by anyone.


19
This notice must remain posted for 60 consecutive days from the date of posting and must not be altered, defaced, or covered with any other material.  Any questions concerning this notice or compliance with its provisions may be directed to the Board's Office, 477 Michigan Avenue, Room 300, Detroit, Michigan 48226-2569, Telephone 313-226-3219.